DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

	Applicant’s response dated 6/27/2022 has been acknowledged.

	Claims 2, 11, 14-18, 26-28, and 30-96 have been canceled.
	Claims 1, 3-5, 7-9, 19-21, 23-24, and 29 are amended.
Claims 1 are pending.

Claims 1 are under examination.

Rejections Withdrawn
	Rejection of claims 1-10, 12-13, 19-25, and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view Applicant’s arguments and amendments to the claims.
	Rejection of claim(s) 1, 3, and 22-23 under 35 U.S.C. 102(a)(1) as being anticipated by Merck (Merck, News release, published 12/4/2015) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 22-25, and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Viardot (Blood. 2016 Mar 17;127(11):1410-6., published 1/11/2016) further in view of Zinzani (Blood. 2017 Jul 20;130(3):267-270., published 5/10/2017) as evidenced by Dunleavy (Blood. 2015 Jan 1;125(1):33-9., published 12/11/2014) .
	In regards to the newly added limitation of “wherein the DLBCL is refractory to previous therapy or is relapsed after previous therapy.”, this was already addressed in the previous office action dated 12/29/2021 (“Viardot teaches a method of treating patients with relapsed/refractory diffuse large B-cell lymphoma (DLBCL) by administering blinatumomab (Page 1410, Abstract).”; “Zinzani teaches a fixed dose of IV pembrolizumab 200 mg every 3 weeks (Page 268, 2nd column, 1st full paragraph) for up to 2 years (Page 268, 2nd column, 1st full paragraph) to treat primary mediastinal large B-cell lymphoma (rrPMBCL) (Page 267, Abstract). As evidenced by Dunleavy, PMBCL is a subtype of DLBCL (Page 33, Abstract).”).
	It is further noted that Zinzani teaches treating rrPMBCL with pembrolizumab which is relapsed/refractory PMBCL, a subtype of DLBCL.

4.	Claims 1, 3-10, 12-13, 19, 22-25, and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Viardot (Blood. 2016 Mar 17;127(11):1410-6., published 1/11/2016) and Zinzani (Blood. 2017 Jul 20;130(3):267-270., published 5/10/2017)  as applied to claims 1-3, 22-25, and 29 above, and further in view of Lindhofer (WO 2016/020065 A1, published 2/11/2016).

5.	Claims 1, 3-10, 12-13, 19-25, and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Viardot (Blood. 2016 Mar 17;127(11):1410-6., published 1/11/2016), Zinzani (Blood. 2017 Jul 20;130(3):267-270., published 5/10/2017), and Lindhofer (WO 2016/020065 A1, published 2/11/2016), as applied to claims 1-10, 12-13, 19, 22-25, and 29 above, and further in view of Alles (WO 2016/089873 A1, published 6/9/2016).
Arguments
	Applicant argues the subject claims are directed to a combination therapy comprising blinatumomab or a blinatumomab variant and pembrolizumab or a pembrolizumab variant for use in treating diffuse large B cell lymphoma (DLBCL) in a subject, wherein the DLBCL is refractory to previous therapy or is relapsed after previous therapy. Furthermore, the combination therapy of the present claims is for use in patients who not only have DLBCL, a difficult condition to treat, but have also been refractory to other standard of care treatments. 
	Applicant argues the subject claims are non-obvious over Viardot. Viardot describes a Phase 2 Study of blinatumomab in the treatment of DLBCL and concludes that "blinatumomab monotherapy appears effective in patients with relapsed/refractory DLBCL" and "the efficacy of blinatumomab in this study is comparable to that of the novel compounds with the best published results in r/r[relapsed/refractory] DLBCL." (See Viardot at Abstract and page 1414, left column, second full paragraph.) Therefore, Viardot provides no teaching to use a combination therapy and instead concludes that blinatumomab monotherapy is highly effective. 
	Applicant argues Zinzani and Dunleavy fail to cure the deficiencies of Viardot. Although Zinzani teaches the use of pembrolizumab to treat PMBCL and Dunleavy teaches that PMBCL is a subtype of DLBCL, neither of these references teach a combination therapy comprising blinatumomab and pembrolizumab. Zinzani is a study of the safety and tolerability of pembrolizumab in patients with relapsed/refractory PMBCL and concluded that when administered as a single agent, "pembrolizumab had a manageable safety profile and promising antitumor activity in heavily pretreated rrPMBCL patients." (See Zinzani at Abstract.) Thus, Zinzani only studies the use of pembrolizumab as a monotherapy and provides no teaching or suggestion that pembrolizumab would be safe or effective in combination with another agent, let alone blinatumomab. 
	Applicant argues Lindhofer fails to cure the deficiencies of Viardot, Zinzani, and Dunleavy. Although Lindhofer teaches that a generic "T cell redirecting, bispecific" antibody can be administered in combination with pembrolizumab, Lindhofer fails to teach combining pembrolizumab and a CD3/CD19 specific antibody, let alone blinatumomab. (See Lindhofer at Abstract.) 
	Applicant argues Alles fails to cure the deficiencies of Viardot, Zinzani, Dunleavy, and Lindhofer. Although Alles teaches an administration regimen for anti-PD-1 antibodies including pembrolizumab, Alles fails to teach the combination of pembrolizumab and blinatumomab. Instead, Alles teaches the use of an anti-PD-1 antibody and taxane (a cytotoxin) in a nanoparticle composition. (See Alles at Abstract and Claims.) Accordingly, based on the disclosure of Alles, a skilled person would not arrive at the combination therapy of the present claims comprising administering two antibodies. 
	Applicant argues that none of Viardot, Zinzani, Dunleavy, Lindhofer, and Alles, either alone or in combination, render a combination therapy comprising blinatumomab or a blinatumomab variant and pembrolizumab or a pembrolizumab variant for use in treating DLBCL obvious, let alone treating DLBCL patients that have been refractory to other treatments.

Response to Arguments
	Applicant’s arguments have been considered but are not found to be persuasive. 
	Viardot teaches blinatumomab is effective in treating patients with relapsed/refractory DLBCL.
Zinzani, as evidenced by Dunleavy, teaches pembrolizumab is effective in treating relapsed/refractory PMBCL, which is a subtype of DLBCL.
	Thus, both blinatumomab and pembrolizumab were already known in the arts to be effective in treating rrDLBCL.
	Although Applicants argue that the prior art does not teach the combination of blinatumomab and pembrolizumab for treating rrDLBCL, it would have been obvious to one of ordinary skill in the arts to combine two well known treatments of rrDLBCL to yield predictable results. One would have had a reasonable expectation of success that the combination treatment of two known treatments of rrDLBCL would be effective in treating rrDLBCL. Further, one of ordinary skill in the arts would have been motivated to do so as to more effectively treat cancer.
	Applicant argues Lindhorfer fails to teach combining pembrolizumab and blinatumomab. However, Examiner is not relying upon Lindhofer to teach the combination. Rather, Lindhofer is used to teach dosage regimens involving pembrolizumab administered concomitantly with other anti-cancer bispecific antibodies.
	Applicant argues Alles fails to teach combining pembrolizumab and blinatumomab. However, Examiner is not relying upon Alles to teach the combination. Rather, Alles is used to teach dosage regimens involving pembrolizumab in treatments of cancer.
	As discussed supra, both blinatumomab and pembrolizumab were already known in the arts to be effective in treating rrDLBCL. In light of the teachings of Lindhofer and Alles regarding dosage regimens involving pembrolizumab administered with other anti-cancer bispecific antibodies to treat cancers, one of ordinary skill in the arts would have been motivated to use these known dosage regimens for pembrolizumab in treating cancers, and have a reasonable expectation of success.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643                                     

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643